NOT FOR PUBLICATION

                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
                          CAMDEN VICINAGE

________________________
                              :
DONTA TYRONE GILLIE,          :      THE HONORABLE RENÉE MARIE BUMB
                              :
                              :          Civ. No. 14-3704 (RMB-JS)
          Plaintiff,          :
                              :
     v.                       :                 OPINION
                              :
                              :
STEVEN ESPOSITO, et al.,      :
                              :
          Defendants.         :
________________________      :


BUMB, United States District Judge

     On June 10, 2014, Plaintiff Donta Tyrone Gillie, a prisoner

formerly confined at FCI-Fort Dix, New Jersey, filed a civil

complaint against Steven Esposito, Pradip Patel, and Abigail Lopez

de Lasalle in their individual capacities as employees of the

Federal Bureau of Prisons (“BOP”). (ECF No. 1). The Court initially

dismissed the complaint for failure to state a claim under the

Eighth Amendment, but Plaintiff later filed an amended complaint

raising claims under the Federal Tort Claims Act (“FTCA”). (ECF

No. 15). The Court permitted the amended complaint to proceed, and

counsel was appointed.

     On December 11, 2018, the Honorable Jerome B. Simandle,

D.N.J., granted the United States’ motion to dismiss for lack of
jurisdiction under the FTCA.1 (ECF No. 44). Plaintiff now moves

for reconsideration of that order. (ECF No. 45). The United States

opposes the motion. (ECF No. 49). For the reasons stated below,

the Court denies the motion for reconsideration.

I.      BACKGROUND

        On June 10, 2014, Plaintiff filed a complaint in this Court

against Steven Esposito, Pradip Patel, and Abigail Lopez de Lasalle

in their individual capacities as BOP employees. (ECF No. 1). The

Court administratively terminated the complaint on July 14, 2014

after    denying     Plaintiff’s   in   forma   pauperis   application   and

instructing the Clerk to send a new form to Plaintiff. (ECF No.

2). The Court reopened the matter on April 21, 2015 after receiving

a new in forma pauperis application, (ECF No. 3), but the notice

of electronic filing was returned as undeliverable on May 4, 2015,

(ECF No. 4). The Court therefore administratively terminated the

complaint on May 28, 2015 under Local Civil Rule 10.1. (ECF No.

5). The Court reopened the proceedings when Plaintiff provided his

new address. (ECF No. 6).

        The complaint alleged that Plaintiff received inadequate

medical care for an injured wrist while he was detained at Fort

Dix. (ECF No. 1 ¶ 2). The Court concluded in its screening opinion

under 28 U.S.C. § 1915 that Plaintiff had failed to state a claim


1 The matter was reassigned to the undersigned on August 7, 2019.
(ECF No. 50).
                                        2
for relief under the Eighth Amendment. (ECF No. 11). It noted that

“[t]o the extent the complaint could be construed as raising claims

under the Federal Tort Claims Act (‘FTCA’),” the Court could not

conclude   whether        jurisdiction        would   be   appropriate   because

Plaintiff had not provided information as to whether he had

exhausted the FTCA’s administrative remedies. (Id. at 12-13). The

complaint was dismissed without prejudice. (ECF No. 12). The Court

granted Plaintiff leave to amend in the event he could show he had

exhausted his administrative remedies. (Id.).

      Plaintiff submitted his motion to amend on April 15, 2016.

(ECF No. 15). The Court permitted the amended complaint to proceed

on December 22, 2016 as Plaintiff submitted documentation that he

had completed the FTCA’s administrative remedies. (ECF Nos. 17 &

18). Magistrate Judge Schneider granted Plaintiff’s motion for the

appointment of counsel on December 5, 2017. (ECF No. 28).

      The United States filed a motion to dismiss the amended

complaint arguing the Court lacked jurisdiction because Plaintiff

failed to exhaust his FTCA claim before filing his original

complaint. (ECF No. 35) Alternatively, it argued the FTCA claim

was   barred   by   the    statute   of       limitations.   (Id.).   The   Court

concluded that Plaintiff had exhausted his administrative remedies

but was barred by the statute of limitations. (ECF No. 43). It

rejected Plaintiff’s argument that it had tolled the statute of

limitations when it permitted the amended complaint containing the

                                          3
FTCA claim to proceed. (Id. at 14-15).

      Plaintiff now moves for reconsideration of that order under

Federal Rule of Civil Procedure 59(e). The United States opposes

the motion. The Court considers the motion on the papers without

oral argument. Fed. R. Civ. P. 78(b).

II.   DISCUSSION

      Federal Rule of Civil Procedure 59(e) provides that “[a]

motion to alter or amend a judgment must be filed no later than 28

days after the entry of the judgment.” Petitioner’s motion was

timely.

      When a party seeks reconsideration of a judgment, the judgment

           may be altered or amended if the party seeking
           reconsideration shows at least one of the
           following grounds: (1) an intervening change
           in the controlling law; (2) the availability
           of new evidence that was not available when
           the court granted the motion for summary
           judgment; or (3) the need to correct a clear
           error of law or fact or to prevent manifest
           injustice.

Max's Seafood Cafe ex rel. Lou-Ann, Inc. v. Quinteros, 176 F.3d

669, 677 (3d Cir. 1999) (citing North River Ins. Co. v. CIGNA

Reinsurance Co., 52 F.3d 1194, 1218 (3d Cir. 1995)). Disagreement

is not an appropriate basis for reconsideration. United States v.

Compaction Sys. Corp., 88 F. Supp. 2d 339, 345 (D.N.J. 1999).

      Here, Plaintiff asserts his claim under the third prong, the

need to correct a clear error of law or fact to prevent manifest

injustice. (ECF No. 45-1 at 10). He argues the Court overlooked

                                 4
the judicial delay between when he filed his in forma pauperis

application on August 11, 2014 and when the Court reopened his

case on April 21, 2015. (ECF No. 45-1 at 10). “From August 2014 to

April 2015, Plaintiff, as a pro se litigant, believed he had viable

legal claims against the FBOP and others for his damages once the

Court reinstated his action, and there was no need or reason to

take any further action until this Court in fact notified him that

his case had been reinstated.” (Id.). “But for the Court’s lengthy

delay in reinstating his complaint, Plaintiff may very well have

been able to timely amend his complaint with a claim under the

FTCA.” (Id.).

     The Court denies Plaintiff’s motion for reconsideration. The

procedural history and relevant dates were obviously known to the

Court prior to its decision, and any delay in reopening the case

for consideration of Plaintiff’s constitutional claims had no

effect on Plaintiff’s ability to submit an amended complaint once

his FTCA exhaustion was complete. See Fed. R. Civ. P. 15(a)(1)

(permitting a party to amend their pleading once as a matter of

course).   The   BOP’s    October   15,   2014   denial   of   Plaintiff’s

administrative    claim    specifically     stated   that      if   he   was

“dissatisfied with this decision, [he could] bring an action

against the United States in an appropriate United States District

Court within six (6) months of the date of this memorandum.” (ECF

No. 19 at 16). Plaintiff was on notice that if he wanted to pursue

                                     5
a FTCA claim he had to do so within six months. The Court is not

responsible for Plaintiff’s inaction.

III. CONCLUSION

     For   the    reasons   discussed     above,    Plaintiff     has   not

established the need to correct a clear error of law or fact or to

prevent    manifest   injustice.       Therefore,   the   Court     denies

Plaintiff’s motion to alter or amend judgment under Federal Rule

of Civil Procedure 59(e).

     An appropriate order follows.



Dated August 26, 2019

                                s/Renée Marie Bumb
                                RENÉE MARIE BUMB
                                United States District Judge




                                   6
